Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 1 February 2021.  Claims 1, 3, 9, 11, 17, 19, 21 have been amended.  Claims 1-21 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 1, 2, 6, 9, 10, 14, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2014/0195515 A1) in view of Kagan et al. (US 2016/0321378 A1) and further in view of Privault et al. (US 2013/0194308 A1).

Claim 1.    Baker discloses a computing system comprising: a processor configured to 
receive a first dataset and a second dataset, searching one or more sets of data (Paragraph 0027), a user is interested only in patents (in Patents 901b) by persons who are first authors on the Medline documents (in Medline 901c) that match their selection parameters (Paragraph 0057), 
identify a value from the first dataset and a value from the second dataset which are associated with each other, generate a structure with nodes representing the data sets (sources) (Paragraph 0035) with links, the links determining a relationship between the nodes and representing data each node has in common, e.g. patents (in Patents 901b) by persons who are first authors on the Medline documents (in Medline 901c)  that match their selection parameters (Paragraph 0057, Figure 9) The data value that associates the two nodes would be the , and 
generate a rotational three-dimensional (3D) object comprising a first component having a size representing the value from the first dataset and a second component having a size representing the value from the second dataset value, displaying a 3D representation of the sets of data with nodes each representing a data source (Paragraph 0035, Figure 3A) that the user can rotate, pan, zoom or flip (Paragraph 0041), the size of a particular node is related to the number of data item hits in the underlying source (Paragraph 0042) The data in the graph represents the number of items from each source that meet the search criteria; and
an output configured to display a two-dimensional (2D) view of the rotational 3D object via a user interface, rotating the 3D representation to view the search results from different angles, Figure 3D clearly shows a two-dimensional view of a contrast between first and second components (Paragraph 0041, Figures 3B-3D);
where the first and second components are displayed adjacent to each other such that the values to be compared are represented by respective sizes of the first and second components in three dimensions, any of the connected nodes in Figs. 3A – 3D are adjacent to each other
wherein the processor is further configured to rotate the rotational 3D object thereby creating different two-dimensional views, displaying said hits and search results in a three-dimensional graphical representation using a plurality of nodes and interconnecting links; wherein the display size of each of said plurality of nodes is proportional to the number of hits within said at least one data source (Paragraph 0008), rotating the 3D representation to view the search results from different angles, Figure 3D clearly shows a two-dimensional view of a contrast between first and second components (Paragraph 0041, Figures 3B-3D), the size of a particular node in the three-dimensional representation is related to the number of hits found in the underlying data source (e.g., node) for the search term entered (Paragraph 0042).

Baker does not disclose a first component having a dynamic size; a second component having a dynamic size, as disclosed in the claims.  However, in the same field of invention, Kagan discloses the magnitudes of data elements of a data set represent the relative values of the data element (P. 0115) and the nodes represent the relationships between the data elements (P. 0177) data nodes and/or relationships may be identified dynamically by the system, and/or by a user (P. 0180) to generate a multi-dimensional graphical object (i.e., a .  Therefore, considering the teachings of Baker and Kagan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a first component having a dynamic size; a second component having a dynamic size with the teachings of Baker.  One would have been motivated to combine a first component having a dynamic size; a second component having a dynamic size with the teachings of Baker in order to allow the three-dimensional graphical representation of data in Baker to be adjusted as data changes or is updated to provide the user with more relevant information.

Baker does not disclose wherein the processor is further configured to rotate the rotational 3D object about a stationary axis of rotation that is positioned between the first and second components.  However, Kagan discloses a user may rotate a 3-D object to view the data representation from multiple angles and vantage points (P. 0059) or spin or flip the 3-D object (P. 0094, 0118, 0125) wherein the data representation may be in the form of an irregularly shaped 3-D graph comprising two sub-nodes (sub-columns) (P. 0105, Fig. 7) arranged around a central axis (P. 0114, 0126, Figs. 11, 14, 15).  Baker and Kagan do not disclose thereby creating different 2D views of the first and second components, as disclosed in the claims.  However, In the same field of invention, Privault discloses a widget has a .  Paragraph 0025 of Applicant’s specification discloses, “Referring to FIG. 2A, a side view 210A of the rotational 30 object 200 is shown whereas in FIGS. 2B and 2C the rotational 30 object 200 is turned/rotated creating different rotational views 210B and 210C.”  In Figures 2A-2C, while the object is described as being 3 dimensional, the object in the figures appears to be 2 dimensional.  Although Baker does not disclose that the two-dimensional view shows the contrast in size between the first and second components, Both Kagan and Privault do disclose these limitations separately, and Privault discloses rotating an asymmetrical two-dimensional/three-dimensional object about a rotational axis and creating different 2D views of the first and second components.  Therefore, considering the teachings of Baker, Kagan and Privault, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the processor is further configured to rotate the rotational 3D object about a stationary axis of rotation that is positioned between the first and second components thereby creating different 2D views of the first and second components with the teachings of Baker and Kagan.  combine wherein the processor is further configured to rotate the rotational 3D object about a stationary axis of rotation that is positioned between the first and second components thereby creating different 2D views of the first and second components with the teachings of Baker and Kagan to simplify the display of data from databases pertaining to a wide variety of applications by displaying individual and grouped positions to quickly view the macro and micro diversification(s) of positions within a portfolio requiring a means to display data from a pertinent database in a hierarchal fashion.

Baker does not disclose wherein the processor displays a first view in which the first component is positioned directly in front of the second component, and differences in height and width between the first and second components is visible in two dimensions, and rotates the adjacently displayed components together opposing sides of the stationary axis of rotation positioned in between them creating a second view in which the first and second components are positioned adjacent to one another and a difference in depth between the first and second components is visible in a third dimension, in addition to one of the two dimensions, as disclosed in the claims.  However, Kagan discloses a user may rotate a 3-D object to view the data representation from multiple angles and vantage points (P. 0059) or spin or flip the 3-D object (P. 0094, 0118, 0125) the 3-D object of data nodes may be displayed in perspective view, and, in addition, the 3-D object may be shown in isometric view or orthogonal view to allow more direct visual comparison of elements distant from each other within the topology (P. 0097,  and Privault discloses a widget has a first side that is associated with a first function and a second side associated with a second function (P. 0034) and can be an irregular shape (P. 0038) and the widget is flipped between two sides by a touch gesture about a constant vertical axis and is rotatable about the axis from the first side to an intermediate edge view and then to the second side (P. 0039) the two sides are opposed, as in a coin, and the flipping of the widget graphically illustrates the flipping of a coin, wherein, the same graphics can also be used for a multi-sided (more than two-sided) widget (P. 0041).  While the 3-D objects in Figs. 5, 6 and 7 of Kagan are different graphs and illustrate different features, the figures clearly demonstrate a rotation of a 3-D object, which can be comprised of 2 opposing nodes of different sizes, about an axis and, consequently, some of the nodes are obscured; Privault explicitly discloses rotating a 3-D object, that may be an irregular shape, with a first side and a second side such that when rotated to show a first side, the second side is obscured by the first side; the combination of Privault with Kagan would provide an embodiment where the two node 3-D object in Fig. 7 of Kagan would be rotated about an axis, as in Privault, such that in one orientation, the smaller side of teachings of Baker, Kagan and Privault, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the processor displays a first view in which the first component is positioned directly in front of the second component, and differences in height and width between the first and second components is visible in two dimensions, and rotates the adjacently displayed components together opposing sides of the stationary axis of rotation positioned in between them creating a second view in which the first and second components are positioned adjacent to one another and a difference in depth between the first and second components is visible in a third dimension with the teachings of Baker, Kagan and Privault.  One would have been motivated to combine wherein the processor displays a first view in which the first component is positioned directly in front of the second component, and differences in height and width between the first and second components is visible in two dimensions, and rotates the adjacently displayed components together opposing sides of the stationary axis of rotation positioned in between them creating a second view in which the first and second components are positioned adjacent to one another and a difference in depth between the first and second components is visible in a third dimension with the teachings of Baker, Kagan and Privault to simplify the display of data from databases pertaining to a wide variety of applications by displaying individual and grouped positions to quickly view the macro and micro diversification(s) of positions within a portfolio requiring a means to display data from a pertinent database in a hierarchal fashion.

Claim 2.    Baker, Kagan and Privault disclose the computing system of claim 1, and Privault further discloses the plurality of sides of the widget meet at the rotational axis (Fig. 2).  Therefore, considering the teachings of Baker, Kagan and Privault, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine an interior face of the first component is in contact with an interior face of the second component at a position of the stationary axis of rotation of the rotational 3D object with the teachings of Baker, Kagan and Privault.  One would have been motivated to combine an interior face of the first component is in contact with an interior face of the second component at a position of the stationary axis of rotation of the rotational 3D object with the teachings of Baker, Kagan and Privault because, while Baker does not explicitly discloses rotating about an axis, rotating objects typically involves rotating about an axis and adding rotating about an axis to Baker would allow the rotation of the 3D object to be more intuitive and predictable by following the common and well-known method of rotating an object.

Claim 6.    Baker, Kagan and Privault disclose the computing system of claim 1, and Baker further discloses in response to the value from the first dataset being less than the value from the second dataset, the processor generates the first component such that it is smaller in size than the second component, a data node that has more or the most hits is bigger in size then other nodes (Paragraph 0043) Conversely, nodes with fewer hits will be smaller.



Claim(s) 17, 18 is/are directed to non-transitory computer readable storage medium (storing program instructions executed by a processor to perform a method) claim(s) similar to the computing system claim(s) of Claim(s) 1, 2 and is/are rejected with the same rationale.

Claim(s) 3, 5, 11, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2014/0195515 A1) in view of in view of Kagan et al. (US 2016/0321378 A1) and Privault et al. (US 2013/0194308 A1) and further in view of Dohta (US 2008/0303812 A1).

Claim 3.    Baker, Kagan and Privault disclose the computing system of claim 2, but do not disclose the first component comprises a mirrored hemisphere of a hemisphere of the second component and further comprises a different size than the hemisphere of the second component, and the processor rotates the mirrored hemispheres with differing sizes about the stationary axis of rotation while facing each other, as disclosed in the claims.  However, Kagan discloses the magnitudes of data elements of a data set represent the relative values of the data element (P. 0115) and the nodes represent the relationships between the data elements (P. 0177) the shapes of the data elements can be approximately hemispherical shapes (Figs. 11, 14).  In the same field of a three dimensional object (P. 0046) that is in the shape of a calabash (two different sized spheres joined together) (P. 0123) and may be rotated so that the orientation of the object may vary with respect to the line-of-sight of a virtual camera (P. 0177) Fig. 8 shows a two dimensional view of the three dimensional object.  Therefore, considering the teachings of Baker, Kagan, Privault and Dohta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine computing system of claim 2, but do not disclose the first component comprises a mirrored hemisphere of a hemisphere of the second component and further comprises a different size than the hemisphere of the second component, and the processor rotates the mirrored hemispheres with differing sizes about the stationary axis of rotation while facing each other with the teachings of Baker, Kagan and Privault.  One would have been motivated to combine computing system of claim 2, but do not disclose the first component comprises a mirrored hemisphere of a hemisphere of the second component and further comprises a different size than the hemisphere of the second component, and the processor rotates the mirrored hemispheres with differing sizes about the stationary axis of rotation while facing each other with the teachings of Baker, Kagan and Privault because, while Baker does not explicitly discloses rotating about an axis, rotating objects typically involves rotating about an axis and adding rotating about an axis to Baker would allow the rotation of the 3D object to be more intuitive and predictable by following the common and well-known method of rotating an object and the advantages of providing the nodes in Baker as mirrored images facing 

Claim 5.    Baker, Kagan and Privault disclose the computing system of claim 1, but do not disclose the first component and the second component each comprise opposing shaped hemispheres with different sizes, as disclosed in the claims.  However, Kagan discloses the magnitudes of data elements of a data set represent the relative values of the data element (P. 0115) and the nodes represent the relationships between the data elements (P. 0177) the shapes of the data elements can be approximately hemispherical shapes (Figs. 11, 14).  In the same field of invention, Dohta discloses a three dimensional object (P. 0046) that is in the shape of a calabash (two different sized spheres joined together) (P. 0123) and may be rotated so that the orientation of the object may vary with respect to the line-of-sight of a virtual camera (P. 0177) Fig. 8 shows a two dimensional view of the three dimensional object.  Therefore, considering the teachings of Baker, Kagan, Privault and Dohta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the first component and the second component each comprise opposing shaped hemispheres with different sizes with the teachings of Baker, Kagan and Privault.  One would have been motivated to combine the first component and the second component each comprise opposing shaped hemispheres with different sizes with the teachings of Baker, Kagan and 

Claim(s) 11, 13 is/are directed to method claim(s) similar to the computing system claim(s) of Claim(s) 3, 5 and is/are rejected with the same rationale.

Claim(s) 19 is/are directed to non-transitory computer readable storage medium (storing program instructions executed by a processor to perform a method) claim(s) similar to the computing system claim(s) of Claim(s) 3 and is/are rejected with the same rationale.

Claim(s) 4, 12, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2014/0195515 A1) in view of Kagan et al. (US 2016/0321378 A1) and Privault et al. (US 2013/0194308 A1) and further in view of Buchheit (US 8,259,132 B2).

Claim 4.    Baker, Kagan and Privault disclose the computing system of claim 1, but Baker does not disclose the processor is further configured to receive a toggle input via the user interface and, in response, rotate the rotational 3D object thereby creating a 2D the two sides are opposed, as in a coin, and the flipping of the widget graphically illustrates the flipping of a coin, wherein, the same graphics can also be used for a multi-sided (more than two-sided) widget (P. 0041).  In the same field of invention, Buchheit discloses displaying 3D objects in a user interface (Column 3, lines 43-44), where the 3D digital object is not an approximately equivalent to the physical analog object (Column 5, 26-32) the 3D digital object is a solid object where the posterior sides are obscured by the anterior sides; if the digital object 360 is rotated such that the anterior face is orthogonal to the user’s line of view, then the digital object will appear as a 2D object (Figure 3), rotating a 3D object about an axis wherein each sequential increment of the N sides per the rotating results in a sequential increment through the order of the M sets of content being displayed in the data display item (Claim 1) Furthermore, when each of the first and second sides of Privault are rotated so as to be displayed, each side obscures the other.  Therefore, considering the teachings of Baker, Kagan, Privault and Buchheit, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the processor is further configured to receive a toggle input via the user interface and, in response, rotate the rotational 3D object thereby creating a 2D view in which a center of an outline of the second component is obscured by an with the teachings of Baker, Kagan and Privault.  One would have been motivated to combine the processor is further configured to receive a toggle input via the user interface and, in response, rotate the rotational 3D object thereby creating a 2D view in which a center of an outline of the second component is obscured by an outline of the first component with the teachings of Baker, Kagan and Privault to provide a more ordered display of the data by giving the user more control over the rotation of the 3D object in that a continuous rotation action may not allow a user to easily view the actual data the user is wanting to view.

Claim(s) 12 is/are directed to method claim(s) similar to the computing system claim(s) of Claim(s) 4 and is/are rejected with the same rationale.

Claim(s) 20 is/are directed to non-transitory computer readable storage medium (storing program instructions executed by a processor to perform a method) claim(s) similar to the computing system claim(s) of Claim(s) 4 and is/are rejected with the same rationale.

Claim 21.  Baker, Kagan and Privault disclose the computing system of claim 1, but do not disclose the processor is further configured to rotate the first and second components around opposing sides of the stationary axis of rotation creating a third view in which the first component is completely obscured by the second component in the two dimensions, as disclosed in the claims.  However, Privault discloses the two sides are opposed, as in a coin, and the flipping of the widget graphically illustrates the flipping of a coin, wherein, the .  In the same field of invention, Buchheit discloses displaying 3D objects in a user interface (Column 3, lines 43-44), where the 3D digital object is not an approximately equivalent to the physical analog object (Column 5, 26-32) the 3D digital object is a solid object where the posterior sides are obscured by the anterior sides; if the digital object 360 is rotated such that the anterior face is orthogonal to the user’s line of view, then the digital object will appear as a 2D object (Figure 3), rotating a 3D object about an axis wherein each sequential increment of the N sides per the rotating results in a sequential increment through the order of the M sets of content being displayed in the data display item (Claim 1) Furthermore, when each of the first and second sides of Privault are rotated so as to be displayed, each side obscures the other.  Therefore, considering the teachings of Baker, Kagan, Privault and Buchheit, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the processor is further configured to rotate the first and second components around opposing sides of the stationary axis of rotation creating a third view in which the first component is completely obscured by the second component in the two dimensions with the teachings of Baker, Kagan and Privault.  One would have been motivated to combine the processor is further configured to rotate the first and second components around opposing sides of the stationary axis of rotation creating a third view in which the first component is completely obscured by the in the two dimensions with the teachings of Baker, Kagan and Privault to provide a more ordered display of the data by giving the user more control over the rotation of the 3D object in that a continuous rotation action may not allow a user to easily view the actual data the user is wanting to view and to communicate to the user that the anterior side of the rotated object is the object characterized by the larger size.

Claim(s) 7, 8, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2014/0195515 A1) in view of Kagan et al. (US 2016/0321378 A1) and Privault et al. (US 2013/0194308 A1) and further in view of Cote et al. (US 8,963,921 B1).

Claim 7.    Baker, Kagan and Privault disclose the computing system of claim 1, and Baker further discloses a user first specifies a search term to retrieve and visualize data (Paragraph 0039) and then displaying a 3D results image with nodes displayed (Paragraph 0040), Following the sequence of movement (rotating, panning, zooming and flipping) of the three dimensional representation from Figure 3A to 3D, Figure 3D clearly shows a side view with components displayed on the right and left sides of the representation.  In the same field of invention, Cote discloses displaying the flashlight object from a side view (Column 6, Lines 17-26, Figure 4), the flashlight virtual object having a field of view that includes an inner cone that encloses an inner zone and an .  Therefore, considering the teachings of Baker, Kagan, Privault and Cote, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine an initial view of the rotational 3D object output by the processor comprises respective side views of the first and second components with the teachings of Baker, Kagan and Privault.  One would have been motivated to combine an initial view of the rotational 3D object output by the processor comprises respective side views of the first and second components with the teachings of Baker, Kagan and Privault because the advantages of providing the nodes in Baker as halves of a whole displayed in side views are also accomplished via the linked nodes in Baker, therefore, the selection of the components as being two halves of a whole displayed in side views is seen as merely a design choice.

Claim 8.    Baker, Kagan, Privault and Cote disclose the computing system of claim 7, and Baker further discloses when the processor rotates the rotational 3D object in a first direction the user interface displays the first component in front of and at least partially obscuring the second component, and when the processor rotates the rotational 3D object in a second direction the user interface displays the second component in front of rotating the 3D representation to view the search results from different angles (Paragraph 0041, Figures 3B-3D) As the 3D object is rotated to view the nodes from different views, as seen in Figure 4, some nodes are partially obscured by other nodes.

Claim(s) 15, 16 is/are directed to method claim(s) similar to the computing system claim(s) of Claim(s) 7, 8 and is/are rejected with the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues:
Baker fails to describe or suggest the features of Claim 1, because Baker fails to describe or suggest '‘wherein the processor displays a first view in which the first component is positioned directly in front of the second component, and differences in height and width between the first and second components is visible in two dimensions, and rotates the adjacently displayed components together around opposing sides of the stationary axis of rotation positioned in between them creating a second view in which the first and second components are positioned adjacent to 

New prior art reference Kagan has been combined with Baker and Privault for the amended limitations.  Kagan discloses a user may rotate a 3-D object to view the data representation from multiple angles and vantage points, or spin or flip the 3-D object.  The 3-D object of data nodes may be displayed in perspective view, and, in addition, the 3-D object may be shown in isometric view or orthogonal view to allow more direct visual comparison of elements distant from each other within the topology, wherein the 3-D object may be rotated about the X axis such that some of the nodes that were visible in Fig. 5 are obscured in Fig. 6.  The data representation may be in the form of an irregularly shaped 3-D graph comprising two sub-nodes (sub-columns), arranged around a central axis.  Privault discloses a widget has a first side that is associated with a first function and a second side associated with a second function, and can be an irregular shape.  The widget is flipped between two sides by a touch gesture about a constant vertical axis and is rotatable about the axis from the first side to an intermediate edge view and then to the second side.  The two sides are opposed, as in a coin, and the flipping of the widget graphically illustrates the flipping of a coin, wherein, the same graphics can also be used for a multi-sided (more than two-sided) widget.  While the 3-D objects in Figs. 5 and 6 of Kagan are different graphs and illustrate different features, the two figures clearly demonstrate a rotation of a 3-D object about the X axis and, consequently, some of the nodes are obscured.  Privault explicitly 
The applicant argues:
it would not be obvious to combine Baker and Dohta. That is it would not be obvious to modify the 3D representation 302 of Baker which represents search results of differing categories with the calabash 52 of Dohta which is a graphical object from a video game, as asserted by the Office.

The examiner respectfully disagrees.  Dohta discloses the process of generating a contoured image includes moving an object such that the orientation of the object may vary with respect to the line-of-sight of a virtual camera.  The virtual camera simply generates the view of the object.  As the object is moved, the pixel values of the object change and may be detected as a contour.  For example, the larger the contour value, the darker the color shade of a contour. Therefore, when a new contour is displayed due to a change in the orientation of an object as described above, a contour having a lighter shade is initially displayed, and the contour is subsequently displayed so that the color shade gradually increases. Thus, according to this embodiment, when a new contour is drawn, the contour can be expressed so that the contour emerges gradually, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177


/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177